Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a *948determination of respondent Superintendent of Southport Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of violating a prison disciplinary rule prohibiting inmates from interfering with an employee. According to the misbehavior report, petitioner became loud and verbally abusive after a staff counselor provided him with information he did not agree with. This behavior continued and ultimately intruded on the counselor’s ability to speak with other inmates. The determination of guilt was affirmed upon petitioner’s administrative appeal. Petitioner thereafter commenced this CPLR article 78 proceeding and we confirm.
Contrary to petitioner’s contention, we find that the misbehavior report, combined with petitioner’s own testimony, provide substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Although petitioner denied the allegations in the misbehavior report, this raised a credibility issue for the Hearing Officer to resolve (see, Matter of De La Rosa v Portuondo, 247 AD2d 810, 811).
We have considered petitioner’s remaining arguments and found them unpersuasive.
Mercure, J. P., Spain, Carpinello, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.